                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   LONE STAR SILICON INNOVATIONS                                   No. C 17-04034 WHA
                                                                         11   LLC,
United States District Court




                                                                         12                  Plaintiff,
                               For the Northern District of California




                                                                         13     v.                                                            ORDER DENYING
                                                                                                                                              ADMINISTRATIVE MOTIONS
                                                                         14   TOSHIBA CORPORATION, et al.,                                    TO FILE UNDER SEAL

                                                                         15                  Defendants.
                                                                                                                           /
                                                                         16
                                                                         17          Plaintiff seeks to file under seal in connection with defendants’ motion to dismiss for

                                                                         18   lack of standing certain portions of the briefing and exhibits in connection with the underlying

                                                                         19   motion (Dkt. Nos. 194, 204, 208). The motions are DENIED.

                                                                         20          In this circuit, courts start with a “strong presumption in favor of access” when deciding

                                                                         21   whether to seal records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.

                                                                         22   2006) (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). To

                                                                         23   seal judicial records in connection with a dispositive motion requires “compelling reasons

                                                                         24   supported by specific factual findings that outweigh the general history of access and the public

                                                                         25   policies favoring disclosure.” See id. at 1178–79 (quotations and citations omitted).

                                                                         26          Specifically, plaintiff seeks to redact portions of the briefs that quote to and discuss the

                                                                         27   patent transfer agreement between Advanced Micro Devices, Inc. (“AMD”) and plaintif, the

                                                                         28   patent transfer agreement itself, and the amendment thereto (Dkt. Nos. 194 at 1; 204 at 2; 208 a
                                                                              2). In support of the requests to seal, plaintiff states that the agreement itself “includes a
                                                                          1   confidentiality provision at page 12, which provides that the parties to the agreement and their
                                                                          2   Affiliates will keep confidential all terms and conditions of the agreement” and claims
                                                                          3   competitive harm if these terms and conditions are unsealed because they “could be used by
                                                                          4   competitors” (Dkt. Nos. 197 ¶¶ 5–6; 204-1 ¶¶ 5–6; 211 ¶¶ 4–6). These reasons fail to show a
                                                                          5   compelling reason.
                                                                          6          First, the conclusory assertion of competitive harm and boilerplate speculation that the
                                                                          7   terms and conditions could be used by competitors are far from specific factual findings that
                                                                          8   overcome the strong presumption in favor of access. Second, under Civil Local Rule 79-5(b)
                                                                          9   and (d), confidentiality designations and agreements between the parties do not establish that a
                                                                         10   document is sealable. Third, the requests seek to seal large swaths of briefing and are thus far
                                                                         11   from “narrowly tailored,” as required under Rule 79-5(b). Fourth, the patent transfer agreement
United States District Court




                                                                         12   has already been unsealed and publicly disclosed (save for AMD’s bank account information)
                               For the Northern District of California




                                                                         13   (see Case No. 18-1680, Dkt. No. 41-1), and the terms have already been publicly discussed in
                                                                         14   the order granting the motions to dismiss (see, e.g., Case No. 17-5458, Dkt. No. 96 at 3–4, 7,
                                                                         15   9–10). The parties shall file unredacted versions of the documents at issue on the public docket
                                                                         16   by OCTOBER 4 AT NOON.
                                                                         17
                                                                         18          IT IS SO ORDERED.
                                                                         19
                                                                         20   Dated: September 28, 2019.
                                                                                                                                       WILLIAM ALSUP
                                                                         21                                                            UNITED STATES DISTRICT JUDGE
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              2
